DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-27		Pending
Prior Art Reference:
Blockley		US 8,613,126 B2

Allowable Subject Matter
Claims 4, 6-8, 13, 15-17, 21, 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12, 14, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blockley (US 8,613,126 B2).

Regarding claim 10, Blockley discloses a door closer (abstract) comprising fluid in a housing (30) fitted with a biasing spring (48) in operative communication with a closer piston (102), and a horizontal fluid overflow chamber (130) comprising an overflow chamber piston (40), wherein the overflow chamber piston (40) is biased when the fluid volume changes (figs. 6-10).

Regarding claim 11, Blockley discloses the door closer of claim 10, wherein the door closer (10) is a hydraulic door closer (10) comprising hydraulic fluid (col. 5, lines 56-58) in the housing (30).

Regarding claim 12, Blockley discloses the door closer of claim 10, wherein the overflow chamber piston (40) is selected from the group consisting of: a piston with a separate seal, a piston closely fitted to the horizontal fluid overflow chamber (fig. 4), a piston having a first portion composed of a first durometer and a second portion composed of a second durometer that operates as an overflow chamber piston (40) seal, and a piston composed of a single durometer.

Regarding claim 14, Blockley discloses the door closer of claim 12, wherein the overflow chamber piston (40) is biased by an overflow biasing spring (48).

Regarding claim 27, Blockley discloses a door closer (abstract) comprising fluid in a housing (30) fitted with a biasing spring (48) in operative communication with a closer piston (102), and a fluid overflow chamber (130), wherein the fluid overflow chamber .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Blockley (US 8,613,126 B2).

Regarding claim 1, Blockley discloses a door closer (abstract) comprising fluid (col. 5, lines 56-58) in a housing (30) fitted with a biasing spring (48) in operative communication with a closer piston (40), and except for [a vertical fluid overflow chamber (130, 132, 134)] comprising an overflow chamber piston (126a-b), wherein the overflow chamber piston (126a-b) is biased when the fluid volume changes (figs. 6-10).
	Examiner notes that Blockley does not explicitly disclose a vertical fluid overflow chamber. However, it would have been an obvious matter of design choice to have a vertical fluid overflow chamber, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Blockley.

Regarding claim 2, Blockley discloses the door closer of claim 1, wherein the door closer (10) is a hydraulic door closer (10) comprising hydraulic fluid (col. 5, lines 56-58) in the housing (30).

Regarding claim 3, Blockley discloses the door closer of claim 1, wherein the overflow chamber piston (40) is selected from the group consisting of: a piston with a separate seal, a piston closely fitted to the vertical fluid overflow chamber (fig. 4), a piston having a first portion composed of a first durometer and a second portion composed of a second durometer that operates as an overflow chamber piston (40) seal, and a piston composed of a single durometer.

Regarding claim 5, Blockley discloses the door closer of claim 3, wherein the overflow chamber piston (40) is biased by an overflow biasing spring (48).

Regarding claim 9, Blockley discloses the door closer of claim 3, wherein the overflow chamber piston (40) creates a fluid tight seal (fig. 4) that substantially prevents one or more fluids from bypassing the overflow chamber piston (40).

Regarding claim 18, Blockley discloses a door closer (abstract) comprising fluid in a housing (30) fitted with a biasing spring (48) in operative communication with a closer piston (102), and except for [an angled fluid overflow chamber (130, 132, 134)] 
	Examiner notes that Blockley does not explicitly disclose an angled fluid overflow chamber. However, it would have been an obvious matter of design choice to have an angled fluid overflow chamber, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Blockley.

Regarding claim 19, Blockley discloses the door closer of claim 18, wherein the door closer (10) is a hydraulic door closer (10) comprising hydraulic fluid (col. 5, lines 56-58) in the housing (30).

Regarding claim 20, Blockley discloses the door closer of claim 18, wherein the overflow chamber piston (40) is selected from the group consisting of: a piston with a separate seal, a piston closely fitted to the angled fluid overflow chamber (fig. 4), a piston having a first portion composed of a first durometer and a second portion composed of a second durometer that operates as an overflow chamber piston (40) seal, and a piston composed of a single durometer.

Regarding claim 22, Blockley discloses the door closer of claim 20, wherein the overflow chamber piston (40) is biased by an overflow biasing spring (48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd